STATE OF MICHIGAN

                             COURT OF APPEALS



MICHAEL WENNERS, DAVID CROSS, and                           UNPUBLISHED
SALLY CROSS,                                                March 24, 2015

               Plaintiffs-Appellees,

v                                                           No. 314938
                                                            Washtenaw Circuit Court
MATTHEW D. CHISOLM, AMY C. CHISOLM                          LC No. 12-001197-CH
a/k/a AMY C. VOGEL,

               Defendants-Appellants,
and

CLAUDIA M. WEBB and MARY J. POIRER,

               Defendants.


Before: JANSEN, P.J., and METER and BECKERING, JJ.

JANSEN, P.J. (concurring in the result).

       I concur in the result only.



                                                     /s/ Kathleen Jansen




                                           -1-